ICJ_090_OilPlatforms_IRN_USA_2001-08-28_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING OIL PLATFORMS

(ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
OF AMERICA)

ORDER OF 28 AUGUST 2001

2001

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES PLATES-FORMES PETROLIERES

(RÉPUBLIQUE ISLAMIQUE D'IRAN c. ÉTATS-UNIS
D'AMÉRIQUE)

ORDONNANCE DU 28 AOÛT 2001
Official citation:
Oil Platforms (Islamic Republic of Iran
v. United States of America), Order of 28 August 2001,
ILC J. Reports 2001, p. 568

Mode officiel de citation:

Plates-formes pétrolières (République islamique d'Iran
c. Etats-Unis d’ Amérique), ordonnance du 28 août 2001,
CI.J. Recueil 2001, p. 568

 

Sales number
ISSN 0074-4441 N° de vente: S25

ISBN 92-1-070924-1

 

 

 
28 AUGUST 2001

ORDER

OIL PLATFORMS

(ISLAMIC REPUBLIC OF IRAN ». UNITED STATES
OF AMERICA)

PLATES-FORMES PETROLIERES

(RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
D’AMERIQUE)

28 AOUT 2001
ORDONNANCE
2001
28 August
General List
No. 90

568

INTERNATIONAL COURT OF JUSTICE

YEAR 2001

28 August 2001

CASE CONCERNING OIL PLATFORMS

(ISLAMIC REPUBLIC OF IRAN ». UNITED STATES
OF AMERICA)

ORDER

The Vice-President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to
Articles 13, 44 and 80 of the Rules of Court,

Having regard to the Application filed by the Islamic Republic of Iran
in the Registry of the Court on 2 November 1992 instituting proceedings
against the United States of America in respect of a dispute

“aris[ing] out of the attack and destruction of three offshore oil pro-
duction complexes, owned and operated for commercial purposes by
the National Iranian Oil Company, by several warships of the United
States Navy on 19 October 1987 and 18 April 1988, respectively”,

Having regard to the Order of 4 December 1992, whereby the Presi-
dent of the Court fixed time-limits for the filing of the Memorial of Iran
and of the Counter-Memorial of the United States, and to the Order of
3 June 1993, whereby he extended these time-limits,

Having regard to the Memorial filed by Iran and the preliminary
objection submitted by the United States within the time-limits thus
extended,

Having regard to the Judgment of 12 December 1996, whereby the
Court ruled on the preliminary objection raised by the United States,

Having regard to the Order of 16 December 1996, whereby the Presi-
dent of the Court fixed a new time-limit for the filing of the Counter-
Memorial of the United States,

4
569 OIL PLATFORMS (ORDER 28 VIII 01)

Having regard to the Counter-Memorial filed by the United States
within the new time-limit thus fixed and to the counter-claim submitted
therein,

Having regard to the Order dated 10 March 1998, whereby the Court
found that the counter-claim presented by the United States was admis-
sible as such and formed part of the current proceedings, directed Iran to
submit a Reply and the United States to submit a Rejoinder relating to
the claims of both Parties and fixed 10 September 1998 and 23 November
1999 respectively as the time-limits for the filing of these pleadings,

Having regard to the Orders of 26 May 1998 and 8 December 1998,
whereby the time-limits for the filing of the Reply of Iran and of the
Rejoinder of the United States were extended to, respectively, 10 Decem-
ber 1998 and 23 May 2000, and then to 10 March 1999 and 23 November
2000,

Having regard to the Order of 4 September 2000, whereby the Presi-
dent of the Court extended to 23 March 2001 the time-limit for the filing
of the Rejoinder of the United States,

Having regard to the Reply filed by Iran and the Rejoinder filed by the
United States within the time-limits thus extended;

Whereas, by a letter dated 30 July 2001 and received in the Registry on
7 August 2001, the Agent of Iran, referring to the Order made by the
Court on 10 March 1998, notified the Court that his Government wished
to present its views in writing a second time on the counter-claim of the
United States, in an additional pleading, and proposed that 23 September
2001 be fixed as the time-limit for the filing of the said pleading;

Whereas, by a letter dated 16 August 2001 and received in the Registry
on 21 August 2001, the Agent of the United States informed the Court
that his Government did not object to the request of Iran to present its
views in writing a second time on the counter-claim of the United States,
in an additional pleading, or to the date suggested by Iran for filing such
a pleading, and stated that the United States reserved the right to request
that the Court grant it the opportunity to respond to Iran’s pleading
should such a response be warranted;

Whereas, in its above-mentioned Order of 10 March 1998, the Court,
after indicating that it considered it necessary for Iran to file a Reply and
for the United States to file a Rejoinder, relating to the claims of both
Parties, added that:

“it is necessary moreover, in order to ensure strict equality between
the Parties, to reserve the right of Iran to present its views in writing
a second time on the United States counter-claim, in an additional
pleading the filing of which may be the subject of a subsequent
Order”;
570 OIL PLATFORMS (ORDER 28 VIII 01)

Taking account of the agreement of the Parties,

Authorizes the submission by the Islamic Republic of Iran of an addi-
tional pleading relating solely to the counter-claim submitted by the
United States of America;

Fixes 24 September 2001 as the time-limit for the filing of that plead-
ing; and
Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twenty-eighth day of August, two
thousand and one, in three copies, one of which will be placed in the
archives of the Court and the others transmitted to the Government of
the Islamic Republic of Iran and the Government of the United States of
America, respectively.

(Signed) Sut Jiuyong,
Vice-President.

(Signed) Philippe COUVREUR,
Registrar.
PRINTED IN THE NETHERLANDS

ISSN 0074-4441
ISBN 92-1-070924-1
